—Appeal by the defendant from a judgment of the Supreme Court, Queens *424County (Griffin, J.), rendered October 7, 1999, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial (Griffin, J.), after a hearing (O’Dwyer, J.H.O.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence, identification testimony, and statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
As the Court of Appeals has recognized, “a waistband bulge is telltale of a weapon” (People v De Bour, 40 NY2d 210, 221). Under the circumstances of this case, the police officers who entered a Queens topless bar to effectuate its closure for zoning violations were justified in patting down the defendant’s waistband upon the observation of a bulge, as he attempted to leave the bar upon their arrival (see, People v Hewitt, 247 AD2d 552; People v Cox, 210 AD2d 497). Thus, the suppression court properly ruled that the gun and other evidence derived as a result of its discovery would be admissible at trial. S. Miller, J. P., Friedmann, Luciano and Schmidt, JJ., concur.